Citation Nr: 1302546	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for post laminectomy syndrome of the lumbar spine, rated as 20 percent disabling prior to March 5, 2007 and 40 percent disabling thereafter. 

2.  Entitlement to an initial increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to March 5, 2007 and 20 percent disabling thereafter. 

3.  Entitlement to an effective date earlier than March 5, 2007 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and from November 1979 to November 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2007 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in November 2010 and June 2011 when it was remanded for further development.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  For the period prior to March 5, 2007, the Veteran's low back disability manifested orthopedic impairment consisting of pain and limitation of motion with forward flexion limited to 70 degrees and a combined range of motion of 190 degrees without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

2.  For the period between March 5, 2007 and September 23, 2012, the Veteran's low back disability manifested orthopedic impairment consisting of pain and severe limitation of motion without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

3.  For the period beginning September 24, 2012, the Veteran's low back disability manifests orthopedic impairment consisting of ankylosis of the thoracolumbar spine in extension without incapacitating episodes requiring bedrest prescribed by a physician.

4.  For the period prior to March 5, 2007, the Veteran's radiculopathy of the right lower extremity manifested neurological impairment that most nearly approximated mild incomplete paralysis of the sciatic nerve.

5.  For the period between March 5, 2007 and September 23, 2012, the Veteran's radiculopathy of the right lower extremity manifested neurological impairment that most nearly approximated moderate incomplete paralysis of the sciatic nerve.

6.  For the period beginning September 24, 2012, the Veteran's radiculopathy of the right lower extremity manifests neurological impairment that most nearly approximated severe incomplete paralysis of the sciatic nerve.

7.  The Veteran is deemed to have submitted a claim for entitlement to TDIU on January 2, 2004.

8.  The Veteran did not meet the percentage requirements for a grant of TDIU prior to March 3, 2007, but was unable to follow a substantially gainful occupation due to his service-connected disabilities from November 6, 2003. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for orthopedic impairment from post laminectomy syndrome of the lumbar spine for the period prior to March 5, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  The criteria for a rating in excess of 40 percent for orthopedic impairment from post laminectomy syndrome of the lumbar spine for the period between March 5, 2007 and September 23, 2012 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an increased rating of 50 percent, but not higher, for orthopedic impairment from post laminectomy syndrome of the lumbar spine for the period beginning September 24, 2012 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

4.  The criteria for an initial rating in excess of 10 percent for neurological impairment from radiculopathy of the right lower extremity for the period prior to March 5, 2007 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

5.  The criteria for a rating in excess of 20 percent for neurological impairment from radiculopathy of the right lower extremity for the period between March 5, 2007 and September 23, 2012 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

6.  The criteria for a rating of 60 percent, but not higher, for neurological impairment from radiculopathy of the right lower extremity for the period beginning September 24, 2012 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

7.  The criteria for an effective date of November 6, 2003, but not earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for post laminectomy syndrome L4-5 was granted in the October 2006 rating decision on appeal with an initial 20 percent evaluation effective November 6, 2003.  Service connection for right lower extremity radiculopathy was also granted in the October 2006 rating decision with an initial 10 percent evaluation assigned, also effective November 6, 2003.  In a June 2007 rating decision, an increased 40 percent evaluation was granted for the low back disability with an increased 20 percent evaluation assigned to the right leg radiculopathy, both effective March 5, 2007.  The Veteran contends that increased ratings are warranted for both disabilities as they are productive of severe constant pain and have resulted in incapacitating episodes.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's orthopedic impairment associated with the post laminectomy syndrome of the lumbar spine is rated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome, and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

During the period prior to March 5, 2007, the Veteran's lumbar spine disability is rated as 20 percent disabling.  After review of the evidence, the Board finds that an increased evaluation is not warranted for the orthopedic impairment resulting from the Veteran's disability during this period.  With respect to limitation of motion of the lumbar spine, the Veteran did not manifest forward flexion limited to 30 degrees or less or favorable ankylosis of the spine as required for a 40 percent evaluation.  

The Veteran's spinal motion was most reduced at the October 2006 VA examination when forward flexion measured to 70 degrees with pain at the endpoint and a combined range of motion of 190 degrees.  These findings clearly do not most nearly approximate the criteria contemplated by an increased 40 percent evaluation under the general ratings formula.  There are also no findings of ankylosis during this period.  Although treatment records from the Bay Pines VA Medical Center (VAMC) dated from November 2003 document complaints of worsening low back pain, there are no findings of ankylosis or indications that flexion was limited to 30 degrees or less during this period.

The functional impairment associated with the Veteran's low back disability also does not most nearly approximate a higher evaluation during the period prior to March 5, 2007.  The limitation of motion reported by the October 2006 VA examiner included consideration of the Veteran's complaints of pain during range of motion testing.  Additionally, the VA examiner found that the Veteran did not experience any additional loss of motion following repetitive testing.  The Board has also considered the Veteran's statements regarding the functional effect of his disability as well as January 2012 statements from his ex-wife and friend.  The lay statements of record describe the Veteran's increasing difficulty standing, walking, and performing the activities of daily living, but cannot serve as a basis for the Board to conclude that forward flexion of the thoracolumbar spine was limited to 30 degrees or less or manifested ankylosis during this period.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion and functional impairment of the lumbar spine.  

During the period beginning March 5, 2007, the Veteran's lumbar spine disability is rated as 40 percent disabling under the general rating formula.  Although increased ratings of 50 percent and 100 percent are possible under the rating formula, they require findings of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  The record is completely negative for evidence of ankylosis during the period between March 5, 2007 and September 23, 2012.  Upon VA examination in December 2011, the Veteran experienced pain throughout range of motion testing.  Without pain, he was able to forward flex his spine to 75 degrees and manifested a combined range of motion of 175 degrees.  The Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, but the Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of spinal motion during repetitive testing at December 2011 VA examination, despite complaints of pain throughout all the range of motion.  In any event, it is clear that the Veteran has maintained some useful motion of his lumbar spine throughout the claims period and an increased rating based on ankylosis is not warranted.  

The Veteran contends that an increased evaluation is warranted for his lumbar spine disability during this period as it manifests functional impairment similar to ankylosis.  In a September 2009 medical opinion, a private physician found that the Veteran's range of motion was a poor indicator of his true disability.  The doctor noted that although the record contained no evidence of ankylosis of the thoracolumbar spine, rating the Veteran's condition based on his complaints of pain and functional impairment was a more accurate method to determine the severity of his disability.  Thus, the Veteran is essentially arguing that the Board should find his spine is ankylosed based on various functional factors including pain and its effect on his daily life.  While VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis during the period between March 5, 2007 and September 23, 2012 when he has retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion during this period.  

For the period beginning September 24, 2012, an increased 50 percent evaluation is warranted for ankylosis of the thoracolumbar spine.  Upon private examination in September 2012, the Veteran manifested forward flexion limited to 15 degrees and a combined range of motion to 35 degrees.  However, he was not able to extend his lumbar spine even to the neutral position for testing and he manifested pain throughout range of motion testing.  The Veteran was also not able to perform repetitive motion testing due to severe pain.  The Board finds that the fixation of the Veteran's spine in extension constitutes ankylosis and a 50 percent rating is warranted under the general rating formula for the period beginning September 24, 2012.  A maximum 100 percent rating is not appropriate as the Veteran is not service-connected for a disability of the cervical spine and there is no indication his entire spine is ankylosed.  

The Veteran has also been diagnosed with degenerative disc disease of the lumbar spine.  As such, the criteria pertaining to intervertebral disc syndrome are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The Veteran contends that his lumbar spine disability most nearly approximates the criteria contemplated by a 60 percent evaluation as his lumbar spine disability has manifested daily incapacitating episodes throughout the entire claims period.  The medical evidence contains some discrepancies regarding the Veteran's claimed incapacitating episodes.  Statements from private physicians dated in March 2007, December 2011, and September 2012 detail the Veteran complaints of incapacitating low back pain that by September 2012 caused him to spend several hours of each day lying down.  In contrast, the October 2006, April 2007, and December 2011 VA examiners all found that the Veteran did not experience flare-ups of symptoms or did not experience incapacitating episodes.  The Board has considered the statements by the Veteran and his private doctors, but finds that 
the medical and lay evidence does not establish incapacitating episodes of pain as defined by VA, that is, episodes where the Veteran has been prescribed periods of bedrest by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Treatment records from the VAMC do not document doctor-prescribed bedrest, and while the Veteran's private physicians have stated he experienced incapacitating episodes, the Board notes that their medical opinions were not accompanied by physical examinations or did not include reference to bedrest that was prescribed by a health care provider.  Instead, their descriptions of incapacitating episodes were based on the Veteran's self-reports of severe pain that caused him to lie down.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 6 weeks at any time during the claims period.  An increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is therefore not warranted.

In sum, the orthopedic impairment associated with the Veteran's service-connected post laminectomy syndrome most nearly approximates the currently assigned 20 percent evaluation for the period prior to March 5, 2007, a 40 percent evaluation for the period between March 5, 2007 and September 23, 2012, and a 50 percent rating from September 24, 2012.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is currently in receipt of a separate evaluation for right leg radiculopathy, rated as 10 percent disabling prior to March 5, 2007 and 20 percent disabling thereafter.  The neurological disability is rated under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

For the period prior to March 5, 2007, the Board finds that a rating in excess of the current 10 percent evaluation is not warranted for right leg radiculopathy.  Treatment records from the VAMC document the onset of radiating right leg pain after the Veteran's low back surgery in May 2003.  In December 2003, after being admitted to the VA Bay Pines facility, the Veteran was found to experience radiating right leg pain with mild right leg weakness.  Upon VA examination in October 2006, the Veteran manifested slightly decreased strength and sensation of the right leg with normal reflexes.  The examiner diagnosed right leg right radiculopathy, but found that testing for weakness was unreliable due to poor cooperation from the Veteran.  Therefore, it is clear that the Veteran's right radiculopathy most nearly approximates mild neurological impairment prior to March 5, 2007 as the manifestations of the disability are sensory in nature with mild weakness and no effect on reflexes.  

For the period beginning March 5, 2007, the Veteran is in receipt of a 20 percent evaluation for moderate neurological impairment of the right leg.  The Board finds that the Veteran's disability is contemplated by the current evaluation and an increased rating is not warranted for the period between March 5, 2007 and September 23, 2012.  The Veteran complained of severe right leg pain during this period, but objective physical examination of the lower extremity has demonstrated impairment that is, at most, moderate.  During the April 2007 VA examination, the Veteran manifested loss of right leg sensation and numbness in the right thigh, calf, and toes.  The examiner also noted the presence of mild to moderate right hip weakness and the Veteran again had full reflexes.  Similar findings were noted on the most recent VA examination conducted in December 2011.  At that time, the Veteran demonstrated full strength of the right leg, full reflexes, and normal sensation.  The examiner found that the Veteran had only mild radiculopathy of the right leg.  Although the December 2011 VA examiner characterized the right radiculopathy as mild, in April 2007, the Veteran had mild to moderate hip weakness and clear loss of sensation throughout the right leg.  The Board has considered the Veteran's complaints of severe right leg pain during this period, but finds that his lay statements are outweighed by the objective medical evidence of record that demonstrate impairment that is no more than moderate.  Thus, a rating in excess of 20 percent is not warranted for the neurological impairment of the right lower extremity for the period between March 5, 2007 and September 23, 2012.

For the period beginning September 24, 2012, the Board finds that an increased rating of 60 percent is warranted for severe incomplete paralysis of the right sciatic nerve.  In September 2012, the Veteran underwent a physical examination with a private physician who diagnosed severe right radiculopathy.  The Veteran manifested decreased muscle strength, loss of sensation, and a decrease in right leg reflexes.  There was also atrophy of the right thigh when compared to the left.  The private doctor recommended that the Veteran utilize a walker due to back and leg pain, and the Board therefore finds that the Veteran's right leg neurological impairment most nearly approximates severe with marked muscular atrophy for the period beginning September 24, 2012.  A maximum 80 percent evaluation is clearly not warranted as there is no evidence of complete paralysis of the right leg with foot drop, loss of movement of the muscles below the knee, or loss of flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's service-connected low back disability therefore warrants an initial 20 percent evaluation for orthopedic impairment prior to March 5, 2007, a 40 percent evaluation between March 5, 2007 and September 23, 2012, and a 50 percent evaluation beginning September 24, 2012.  The associated right leg neurological impairment warrants a separate initial 10 percent rating prior to March 5, 2007, a 20 percent rating between March 5, 2007 and September 23, 2007, and a 60 percent rating for the period beginning September 24, 2012.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back pain and associated radiculopathy are manifested by symptoms such as back and right leg pain, decreased range of motion, and loss of sensation and weakness in the right leg.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


Earlier Effective Date for TDIU

Entitlement to TDIU was granted in the June 2007 rating decision on appeal effective March 5, 2007, the date the Veteran first met the schedular criteria for an award of TDIU.  The Veteran contends that an earlier effective date is warranted as he has been unemployable due to his service-connected lumbar spine and right lower extremity disabilities since November 2003.  

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's formal claim for TDIU was received by VA in November 2006, when a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) was submitted.  However, in January 2004, during a Social Worker consultation at the Bay Pines VAMC, the Veteran reported that he was self-employed and unable to work due to his back.  Although the Veteran hoped to get well enough to return to work, his VA and private records clearly document that the Veteran was never able to return to full-time employment.  

The January 2004 VAMC record was added to the claims file in support of the Veteran's pending claim for entitlement to service connection for a low back disability.  The Federal Circuit has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  As the January 2004 Social Worker note contains evidence of a back disability, includes a claim for the highest rating possible, and evidence of unemployability, the Board finds that it raises a claim for entitlement to TDIU under Roberson.  

Although the Veteran did not meet the schedular criteria for an award of TDIU prior to March 5, 2007, entitlement to TDIU is still possible on an extra-schedular basis if the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability 38 C.F.R. § 4.16(b).  The Board finds that the record establishes the Veteran's unemployability due to service-connected disabilities from May 27, 2003, the date he underwent a bilateral microdiscectomy of the L5-S1 portion of the lumbar spine to repair a herniated disc.  In the month immediately following the surgery, the Veteran was observed by his private physician to be recovering well, but by November 2003 he was seen at the VAMC with complaints of recurring and worsening low back pain with a recent onset of radiating pain down the right leg.  The Veteran continued to receive treatment at the VAMC for severe low back pain and the same day he reported to a VA social worker that he was unable to work, his primary care physician also found that the Veteran was 100 percent completely disabled for any occupation on at least a temporary basis.  

The record also contains several medical opinions from private physicians in support of a finding of unemployability dating from 2003 and the Veteran's lumbar spine surgery.  In September 2009, December 2011, and December 2012, private doctors who reviewed the Veteran's medical records determined that he was unemployable since the time of his microdiscectomy in May 2003.  Private examinations performed in January 2005 and March 2007 also indicated that the Veteran was unemployable due to back pain and the use of narcotic pain medications.  The Veteran was granted disability compensation from the Social Security Administration (SSA) and was found unable to work since October 2001.  Although the record contains some evidence that the Veteran has worked since 2003, the Board notes that a December 2006 report from the Veteran's employer indicated that he only worked 14 hours a week as a courier and quit after six months due to medical reasons.  This employment is clearly not substantial in nature.  

VA is precluded from granting TDIU on an extraschedular basis in the first instance without referring the claim to the Director in accordance with 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001), citing, Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  In this case, the Veteran's claim was referred to the Director in December 2011.  In a May 2012 decision, the Director determined that TDIU on an extra-schedular basis was not warranted for the period prior to March 5, 2007.  Although the Director's decision weighs against the Veteran's claim, the Board finds that it is outweighed by the medical opinions of record (referenced above) which support a finding of unemployability from May 2003.  The Director's decision was also apparently based on a finding that the Veteran's award of SSA disability compensation was predicated on nonservice-connected disabilities, including a mood disorder.  The Director does not appear to have considered a June 2005 SSA disability determination that revised a previous finding to include disorders of the back as the basis for the SSA award. 

Thus, the Veteran's clam for TDIU is deemed filed in January 2004 and it is factually ascertainable that he became unemployable due to a low back condition in May 2003-within a year prior to the date his claim was received.  The Veteran is currently service-connected for a low back disability and associated right lower extremity radiculopathy effective from November 6, 2003.  The grant of TDIU cannot be effective prior to the award of service connection for the underlying disability, and the appropriate effective date for the award of TDIU is therefore November 6, 2003.  38 C.F.R. § 3.400.  To this extent, the claim for an earlier effective date is granted.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
With respect to the claim for increased ratings, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2007 and March 2008 letters.  The letters also included notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice of the claim for an increased rating for right leg radiculopathy was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the June 2012 SSOC. Therefore, any timing deficiency has been remedied.

The Veteran has also initiated an appeal regarding the effective date assigned following an award of TDIU.  The claim for TDIU is now substantiated and the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the effective date assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The August 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for determining the appropriate effective date for the award of TDIU.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for TDIU.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, SSA records, and private medical records.  Additionally, the Veteran was provided proper VA examinations throughout the claims period in response to his claims for increased ratings. 

The Board also finds that VA has complied with the November 2010 and June 2011 remand orders of the Board.  In response to the Board's remands, the Veteran was contacted in an October 2011 letter and asked to identify all health care providers who had treated his low back disability and right leg radiculopathy.  The Veteran responded in a November 2011 letter that all available records from his private physicians had already been submitted and his other treatment was through the Bay Pines VAMC where he received lumbar injections approximately every 6 months.  The Veteran was also provided a VA examination to determine the current severity of his disabilities in December 2011.  The claim for an earlier effective date for TDIU was referred to the Director in December 2011 and an opinion addressing the Veteran's unemployability prior to March 5, 2007 was received in May 2012.  The case was then readjudicated in a June 2012 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for post laminectomy syndrome of the lumbar spine prior to March 5, 2007 is denied.

 Entitlement to a rating in excess of 40 percent for post laminectomy syndrome of the lumbar spine for the period between March 5, 2007 and September 23, 2012 is denied.

Entitlement to a rating of 50 percent, but not higher, for post laminectomy syndrome of the lumbar spine for the period beginning September 24, 2012 is granted.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to March 5, 2007 is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy for the period between March 5, 2007 and September 23, 2012 is denied.

Entitlement to an increased rating of 60 percent, but not higher, for right lower extremity radiculopathy for the period beginning September 24, 2012 is granted.

Entitlement to an effective date of November 6, 2003, but not earlier, for TDIU is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


